Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered May 31, 2005, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant, waiving his right to appeal, pleaded guilty to bur*689glary in the third degree and was sentenced as a second felony offender to a prison term of 3V2 to 7 years. On appeal, appellate counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues which can be raised on appeal. Upon our review of the record and appellate counsel’s brief, we agree. The judgment is, accordingly, affirmed and appellate counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Her cure, J.R, Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.